Citation Nr: 9907436	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  97-18 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to 
January 1968.  He died on May [redacted], 1996.  The 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied entitlement to service 
connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran died on May [redacted], 1996 of a self-
inflicted gunshot wound of the head, reported on the 
Certificate of Death to have been accidental.

2.  At the time of his death the veteran was service 
connected for post-traumatic stress disorder (PTSD), which 
was evaluated as 100 percent disabling.

3.  There is no competent medical evidence that the veteran's 
service-connected PTSD caused, hastened, or substantially and 
materially contributed to his death.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial inquiry before the Board is whether the appellant 
has submitted a well-grounded claim as required by 
38 U.S.C.A. § 5107(a) (West 1991).  A well grounded claim is 
one that is plausible, capable of substantiation or 
meritorious on its own.  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim need 
not be conclusive it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In the absence of evidence of a well grounded claim there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim and the claim must fail.  Epps v. 
Gober, 126 F.3d 1464, 1467-68 (1997).

A claimant is entitled to service connection for cause of a 
veteran's death if a disability of service origin caused, 
hastened, or substantially and materially contributed to the 
death.  38 U.S.C.A. § 1310(b) (West 1991); 38 C.F.R. § 3.312 
(1998).  The death of a veteran will be considered as having 
been due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312.  The 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  The contributory cause of death is one that 
contributed substantially or materially, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).  In a case such as this, where 
the determinative issue is one involving medical causation, 
competent medical evidence in support of the claim is 
required for the claim to be found well grounded.  See Epps, 
126 F.3d at 1468.

In this case, the Certificate of Death shows that the veteran 
died on May [redacted], 1996, at the age of 49.  The death 
certificate lists a gunshot wound of the brain as the 
immediate cause of death.  The death certificate lists no 
other disease or injury that initiated events resulting in 
the veteran's death.  Neither does the death certificate list 
another significant condition contributing to death but not 
resulting in the underlying cause of death.  The death 
certificate describes the veteran's death as accidental.

At the time of the veteran's death he was service connected 
for PTSD evaluated as 100 percent disabling.  The appellant 
contends that the veteran's service-connected PTSD caused the 
veteran to commit suicide by shooting himself in the brain.  
In support of her claim the appellant submits several police 
reports prepared by officers who were on the scene soon after 
the veteran's self-inflicted shooting.  Although at least one 
of the reports suggests that the fatal shooting was an 
accident, one of the reports describes the veteran's self-
inflicted injury as a suicide.  The appellant also contends 
that the veteran's death was a suicide and, in addition, that 
it was secondary to his service-connected PTSD.  By an April 
1997 written statement the appellant also asserted that the 
veteran had a history of attempted suicide.

The question of whether the veteran's death was caused, 
hastened, or substantially and materially contributed to by a 
service connected disability can be resolved only by a person 
competent to make medical judgments.  But beyond the 
appellant's own statements, there is no competent medical 
evidence linking the veteran's cause of death to his service 
connected disorder or to his period of active service.  
Because at all times relevant to this appeal the appellant 
has been a lay person with no medical training or expertise, 
her statements alone cannot constitute competent evidence of 
the cause of the veteran's death.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (holding that lay persons are 
not competent to offer medical opinions).  Therefore, the 
Board finds that appellant has not met the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that her claim for service 
connection for the cause of the veteran's death is well 
grounded.  Accordingly, her claim must be denied.

Since the appellant has failed to meet her initial burden of 
submitting evidence of a well-grounded claim for service 
connection the VA is under no duty to assist her in 
developing the facts pertinent to her claim.  See Epps, 126 
F.3d at 1468. As the Board is not aware of the existence of 
additional evidence that might well ground the appellant's 
claim, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a) (West 1991).  See McKnight v. Gober, 131 
F.3d 1483, 1484-1485 (Fed. Cir. 1997).  That notwithstanding, 
the Board views its discussion as sufficient to inform the 
appellant of the elements necessary to well ground her claim 
and an explanation as to why her current attempt fails.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

